Citation Nr: 0116692	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-13 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from June 1953 to June 1955.  He 
died in June 1999.  The appellant is his surviving spouse.  

This matter arose from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for the cause of the veteran's death, as 
well as entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).  The 
appellant timely appealed the denials.  

The issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 will be addressed in the remand portion of 
the decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran died in June 1999 at the age of 67; the 
immediate cause of death was identified as cardiorespiratory 
arrest due to or as a result of history of carcinoma of the 
colon-terminal, history of diabetes mellitus and suspected 
bronchopneumonia versus carcinoma of the lungs.  

3.  The veteran was service-connected for chronic 
undifferentiated schizophrenia, rated at 100 percent 
disabling as of September 1994 at the time of his death.  

4.  The preponderance of the credible and probative evidence 
of record shows that carcinoma of the colon, diabetes 
mellitus and suspected bronchopneumonia or carcinoma of the 
lungs which were the underlying causes of the veteran's death 
were not incurred in or aggravated by service or otherwise 
etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for DIC.  See 38 
U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. § 3.5(a) 
(2000).  The appellant contends that the veteran's service-
connected schizophrenia led to his death or in the 
alternative that his death was otherwise related to service.  
Under recent statutory changes, the VA has a duty to assist a 
claimant in the development of facts pertinent to his or her 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) (relevant sections 
of which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)).  The VCAA substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment.  Changes 
potentially relevant to the appellant's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Board finds that in the instant case the 
appellant and her representative were advised by the VA of 
the information required to support her claim for cause of 
the veteran's death and appellant has been assisted in 
obtaining all relevant available records to the extent 
possible.  Thus, the Board will proceed with appellate 
review.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2000).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).  In order to be a 
contributory cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected disability 
that made the veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  A number of diseases, including cardiovascular-renal 
disease, diabetes mellitus, malignant tumors, and 
arteriosclerosis, are presumed to have been incurred in 
service if manifested within a year of separation from 
service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The veteran's certificate of death shows that he died in June 
1999.  The immediate cause of death was reported to be 
cardiorespiratory arrest due to or the result of history of 
carcinoma of the colon-terminal, history of diabetes mellitus 
and suspected bronchopneumonia versus carcinoma of the lungs.  
Service medical records are negative for any related signs or 
symptoms.  Service connection was, however, in effect for 
chronic undifferentiated schizophrenia.  Service connection 
has been in effect for that disability since November 1958.  
The veteran's schizophrenia was rated as 30 percent disabling 
from 1958, 70 percent disabling from August 1992, and 100 
percent disabling from September 1994.  He was also in 
receipt of temporary total evaluations for hospitalization 
for his schizophrenia in 1963 and 1977.  

Private medical records submitted by appellant show minimal 
emergency treatment related to alcohol use, hallucinations 
and violent behavior, and schizophrenia, in 1988, and injury 
to the eye in 1990.  Additional records show evaluation and 
treatment of prostate problems from 1996 through 1990.  
Additional records from 1999 relate to treatment of several 
serious conditions including metastatic prostate carcinoma, 
deep venous thrombosis, bone metastasis, diabetes, and 
pneumonia.  Also submitted were records of the 
hospitalization immediately preceding the veteran's death, 
which show treatment for sepsis.  

The evidence of record does not show that the immediate cause 
of death of cardiorespiratory arrest, or the underlying 
causes of death including carcinoma of the colon, diabetes 
mellitus and bronchopneumonia or carcinoma of the lungs were 
manifested in service or until many years thereafter.  In 
addition, the evidence does not show that these conditions 
were in any way related to service.  The Certificate of Death 
notes and the medical record substantiates that the veteran 
had carcinoma and diabetes prior to his death.  The service 
medical records are negative for any diagnosis or indication 
of any of the diseases causing death.  In addition, there is 
no medical evidence of record relating the diseases which 
caused the veteran's death to his period of service ending 
about 44 years prior to his death.  Accordingly, the Board 
finds no probative credible evidence to establish service 
connection on a direct or presumptive basis.  

Further, there is also no medical opinion of record 
suggesting that the service-connected schizophrenia in any 
way contributed to death or to the conditions that lead to 
the veteran's death.  The evidence in support of the 
appellant's claim that the veteran's fatal disease occurred 
as a result of service-connected schizophrenia consists only 
of the appellant's argument.  The Board notes that lay 
persons are not competent to provide an opinion as to matters 
requiring medical expertise.  See Espiritu. v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds the lay 
opinion as to the possible etiology of medical disorders 
causing or contributing to the veteran's fatal illness and 
ultimate death have no probative value for the purpose of 
establishing service connection.  


Thus, the preponderance of the evidence is against the claim 
of entitlement to service connection for cause of the 
veteran's death, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

Under 38 U.S.C.A. § 1318(b)(1), there are three methods by 
which a claimant can seek dependency and indemnity 
compensation.  Such benefits are available (1) if the veteran 
was in actual receipt of compensation at a total disability 
rating for 10 consecutive years preceding death; (2) if the 
veteran would have been entitled to receive such compensation 
but for clear and unmistakable error in previous final RO 
decisions and certain previous final Board decisions; or (3) 
if, on consideration of the "evidence in the veteran's claims 
file or VA custody prior to the veteran's death and the law 
then or subsequently made retroactively applicable," the 
veteran hypothetically would have been entitled to receive a 
total disability rating for a period or periods of time, when 
added to any period during which the veteran actually held 
such a rating, that would provide such a rating for at least 
the 10 years immediately preceding the veteran's death.  
Timberlake v. Gober, 14 Vet. App. 122, 134 (2000).

In Timberlake, 14 Vet. App. at 136, the U. S. Court of 
Appeals for Veterans Claims (Court) summarized the evidence 
and argument required to raise a claim under 38 U.S.C.A. § 
1318(b) that the veteran would have been "entitled to 
receive" a total disability rating for the 10 years 
immediately preceding the veteran's death.  A claimant can 
argue that the veteran would have been "entitled to receive" 
such a total rating because of clear and unmistakable error 
in a prior rating decision or Board decision and/or on the 
basis of hypothetical entitlement to such a rating.

A claimant seeking benefits on the basis of a claim of clear 
and unmistakable error in a prior rating decision or Board 
decision (1) must at least provide the date of (or other 
sufficiently identifying information for) the decision being 
collaterally attacked and (2) must indicate how, based on the 
evidence of record and the law at the time of the decision 
being attacked, the veteran would have been entitled to have 
prevailed so as to have been receiving a total disability 
rating for ten years immediately preceding the veteran's 
death.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claimant may also seek dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318(b) under the 
second ground (hypothetical entitlement) by demonstrating 
that "the veteran hypothetically would have been entitled to 
receive a total disability rating for a period or periods of 
time, when added to any period during which the veteran 
actually held such a rating, that would provide such a rating 
for at least the 10 years immediately preceding the veteran's 
death."  Cole v. West, 13 Vet. App. 268, 274 (1999).  
Although 38 C.F.R. § 3.22(a) (2000) has been amended to 
define "entitled to receive" so as to exclude the 
"hypothetically" entitled-to-receive section 1318(b) basis, 
the appellant filed her claim prior to the amendment, which 
took effect in January 2000.  65 Fed. Reg. 3,388 (Jan. 21, 
2000); See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
("where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the [Secretary] to do otherwise and 
the Secretary did so"); see also Timberlake, 14 Vet. App. at 
134-37.  The RO should ensure that the appellant is provided 
with appropriate information regarding the legal criteria, 
case law, and necessary evidence to establish a claim for DIC 
under 38 U.S.C.A. § 1318, and the RO should consider the 
application of the precedent decisions set forth above in its 
determination of the appellant's DIC claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, this case is REMANDED for the following:

The RO should again consider the claim 
for DIC under 38 U.S.C.A. § 1318 in 
accordance with the governing legal 
criteria including the principles set 
forth in precedent case law.  
Specifically, the issue of 'hypothetical 
entitlement' should be addressed.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

